IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-20218
                         Conference Calendar


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

CHRISTOPHER MCKNIGHT,
                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-01-CR-776-ALL
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent

Christopher McKnight has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   McKnight has not filed a response.   Our independent

review of the brief and the record discloses no nonfrivolous

issue in this direct appeal.   Accordingly, the motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.